Citation Nr: 1317349	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee or bilateral foot disabilities.

2.  Entitlement to service connection for a bilateral ankle disability, including as secondary to service-connected bilateral pes cavus.

3.  Entitlement to a higher (compensable) initial rating for service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to March 2006. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision by the RO in Lincoln, Nebraska.

The Veteran was scheduled for a hearing at the RO in August 2011 before a Veterans Law Judge of the Board (i.e., a Travel Board hearing).  As the Veteran failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In a February 2012 decision and remand, the Board denied entitlement to service connection for chronic fatigue syndrome, and remanded the issues of service connection for a gastrointestinal disability, a left knee disability, a bilateral ankle disability, and bilateral carpal tunnel syndrome to the RO via the Appeals Management Center (AMC) for further development.

In an October 2012 rating decision, the AMC granted service connection and a 10 percent rating for left carpal tunnel syndrome, granted service connection and a 10 percent rating for right carpal tunnel syndrome, and granted service connection and a noncompensable rating for IBS.  

A notice of disagreement was received from the Veteran in January 2013, in which he contended that a higher rating was warranted for service-connected IBS.  A review of the Veteran's Virtual VA folder reveals an April 2013 RO letter reflecting that the RO has received his notice of disagreement, and has begun processing it.  As discussed below, this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The issues relating to carpal tunnel syndrome are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating a claimant must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

As noted in the Board's prior February 2012 decision and remand, the Board found that although the Veteran had explicitly excluded the issues of entitlement to service connection for a left knee disability and a bilateral ankle disability from his July 2009 substantive appeal, he continued to submit evidence and argument pertaining to these disabilities, and the RO issued a supplemental statement of the case addressing the newly-submitted evidence nearly a year and a half later.  The Board held that VA had implicitly waived any issue of timeliness of his substantive appeal as to these issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The Veteran has both a paper and electronic ("Virtual VA") claims file.  While this case was on remand, the AMC and the RO were concurrently adjudicating other issues, and associating additional evidence (including extensive VA medical records) with the Veteran's Virtual VA folder, and apparently also with a temporary folder maintained at the RO.  Some of the additional evidence and procedural documents are not in the claims folder that is before the Board, but are found in his electronic Virtual VA folder.  

The issue of service connection for a left wrist disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Regrettably, additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In February 2012, the Board remanded the case to the RO for additional development.  Some of the development was completed, and the case was subsequently returned to the Board.  Unfortunately, as there was inadequate compliance with the remand directives, another remand is required.  Id.   

Service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2012).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In its February 2012 remand, the Board directed the AMC to schedule the Veteran for a VA examination by a physician with expertise in orthopedics to determine the etiology of any current left knee and/or bilateral ankle disabilities, and to obtain VA medical records dated since February 2011.  Extensive VA medical records have been obtained and associated with the Veteran's electronic Virtual VA folder, and a VA examination of the claimed left knee and bilateral ankle disabilities was conducted in March 2012.  However, as noted by the Veteran and his representative in multiple written statements (see written statements dated in October 2012, November 2012, January 2013, and February 2013), the VA examination was not conducted by a physician who is an orthopedic specialist.  Rather, the examination was performed by B.R.F., MD, a staff physician.  In her examination report, she stated that her VA facility did not have an orthopedist available who was "CPEP" certified for compensation and pension examinations, and thus, she conducted the examination instead. 

The Board finds that since the March 2012 examination was not performed by a VA physician who is shown to have expertise in orthopedics, the examination report does not comply with the Board's February 2012 remand instructions, and another VA examination is required.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). And see Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary.)

Moreover, as noted in the Board's February 2012 remand, evidence of record includes a July 2009 note by the Veteran's treating orthopedic physician to the effect that the Veteran's ankle X-ray studies were interpreted as showing minor talar spurring bilaterally on the medial and lateral edges under the malleoli.  No explanation as to the significance of this finding, if any, was provided, and no overall diagnosis was rendered.  In its remand, the AMC was asked to obtain medical comment as to this X-ray finding.  The March 2012 VA examination report indicates that an X-ray study was reviewed, but does not comment on the talar spurring noted in July 2009.  On remand, the examiner is asked to review the July 2009 VA orthopedic consultation, and specifically comment on this talar spurring, and its etiology, if found currently.

While this case was in remand status, in May, June, July, and October 2012, and in April 2013, extensive additional computerized VA medical records dated from February 2011 to April 2013 were associated with the Veteran's electronic Virtual VA claims file.  Some of this evidence is pertinent to the appeal issues of entitlement to service connection for a left knee disability and a bilateral ankle disability, but this evidence has not yet been reviewed by the RO or AMC in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  See 38 C.F.R. §§ 19.31, 19.37 (2012). 

In an October 2012 rating decision, the AMC in pertinent part, granted service connection and a noncompensable rating for IBS.  A timely notice of disagreement was received from the Veteran in January 2013, in which he contended that a higher rating was warranted for service-connected IBS.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.201 (2012).

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case. Manlincon, supra.  The claim for a higher initial rating for service-connected IBS is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Finally, as noted in the introduction, the Veteran has both a paper and electronic Virtual VA claims file, and the RO has adjudicated other claims by the Veteran while this case was in remand status.  All of the relevant documents are not in the claims file that is currently before the Board.  Some of these documents are in the Virtual VA folder, and some are apparently in a temporary file at the RO.  The RO/AMC therefore should attempt to consolidate these documents into the Veteran's claims file (hard copy and/or electronic) so the Board may take these other documents and decisions into consideration to the extent they relate to the claims that are currently at issue on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Consolidate documents from any temporary folder relating to the Veteran that is at the Lincoln RO with his hard copy and/or electronic ("Virtual VA") claims file so the Board may review and consider these other records, which apparently concern additional decisions this RO has issued deciding other claims.

2.  Issue a statement of the case to the Veteran, addressing the issue of entitlement to a higher initial rating for IBS.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order. 

3.  Schedule an examination by an orthopedic specialist (either a VA physician or a fee-basis physician) of the Veteran to determine the etiology and date of onset of any current left knee disability and any bilateral ankle disability.  All indicated studies should be performed. The examiner must review the claims file and should note that review in the report.  In particular, the examiner is asked to review and comment on a July 6, 2009 VA orthopedic consultation.  The examiner should also respond to the following questions:

(a) Based on the examination and review of the record, what is the likelihood (very likely, as likely as not, or unlikely) that any current left knee disability is related to his military service, or alternatively is secondary to his already service-connected right knee disability or bilateral pes cavus with hammertoes, meaning proximately due to, the result of, or aggravated (chronically worsened) by his service-connected right knee or bilateral foot disabilities?

The examiner should indicate all current left knee diagnoses, and should provide a rationale for all expressed opinions.

(b) Based on the examination and review of the record, what is the likelihood (very likely, as likely as not, or unlikely) that any current ankle disability is related to his military service, or alternatively is secondary to his already service-connected bilateral pes cavus with hammertoes, meaning proximately due to, the result of, or alternatively, aggravated (chronically worsened) by his service-connected foot disabilities?

The examiner should indicate all current ankle diagnoses, and should provide a rationale for all expressed opinions.  The examiner should specifically comment on the July 2009 X-ray findings of bilateral talar spurring, and indicate whether these constitute a current disability.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Then, readjudicate the claims.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an opportunity for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


